Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/23/2019. Claims 1-17 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 1 recites “An information processing apparatus, comprising”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 1
Revised 2019 Guidance
a processor that certifies, on a basis of evaluation target data created by a user and a predetermined condition, a first unit indicating experience of the user
The processor is an additional non-abstract limitation. 
Abstract idea: certifying, on a basis of evaluation target data created by a user and a predetermined condition, a first unit indicating experience of the user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”.. See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or 
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the processor at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 8: :…an information processing apparatus including a processor…; ¶ 61:… The user device 100 includes, for example, a processor 102, a communication unit 104, an operation unit 106, a display 108, and a storage 110…;.¶ 109:… The server 300 mainly includes a CPU 901, a ROM 903, and a RAM 905. Moreover, the server 300 further includes a host bus 907, a bridge 909, an external bus 911, an interface 913, an input device 915, an output device 917, a storage device 919, a drive 921, a connection port 923, and a communication device 925…; ¶ 110:…The CPU 901 functions as a main processing unit and a control unit, and controls overall operation in the server 300 or a part thereof in accordance with various programs recorded in the ROM 903, the RAM 905, the storage device 919, or a removable recording medium 927. Note that the CPU 901 may have the function of the processor 302…; ¶ 122:… the information processing according to the present embodiment may be executed by an information processing apparatus such as a tablet computer, a desktop computer, a PDA, and an in-vehicle device… The  See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, simply performs the abstract idea. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a See MPEP §2106.05(b). The certifying step does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of managing innovation challenges. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and the only claim limitation is an abstract idea and as such cannot be 
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	The function performed by the computer is expressed purely in terms of results, devoid of technical/technological implementation details. The only step performed recites generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. The claimed computer function is generic, routine, conventional computer activities that is performed only for its conventional use. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The only step performed is abstract and even performing that only step with a processor, it is generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The claim recites a function to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the 
	Independent claim 17 is a method for processing information that causes a computer to perform the certifying step noted in claim 1. Accordingly, independent claim 17 is rejected similarly to representative claim 1.
	In regard to the dependent claims:
	Dependent claims 2-16 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-16 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 integrates the judicial exception into a practical application. While dependent claims 2-16 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-16 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosker et al. (US 2017/0178264 Al) (Cosker).
Re claims 1, 2, 4 and 17:
	[Claims 1, 2 and 4]  Cosker discloses an information processing apparatus, comprising: a processor that certifies, on a basis of evaluation target data created by a user and a predetermined condition, a first unit indicating experience of the user, ([Claim 2]) wherein the predetermined condition is that there is relevance between a topic related to a second unit indicating a result of learning of the user and the evaluation target data, wherein the predetermined condition is that there is similarity between the evaluation target data and sample data satisfying a predetermined criterion (¶ 3: many of the students who attend a virtual university seek to receive credit for courses (second unit) taken at other universities. Students may also request credit for non-academic experiences (first unit)  such as on the job training, military training and life experiences; ¶ 5;  ¶ 21:… operations of the processes illustrated in FIG. 1 may be performed by a processor of a computing device, such as a personal computer or server…A transcript release authorization process (Block 102) may be initiated by a student or perspective student and provides the admitting university permission (e.g., the first educational institution) to sample data) in the datastore…The rules engine may apply a series of one or more rules sequentially to the transcript data to determine whether or not the transcript data meets the credit criteria…if the result of Block 428 is "YES," the student is granted credit for the course (Block 430; ¶ 66: military transcripts may be evaluated for possible course credit; ¶ 67; ¶ 74: classifying process may be used to apply extraction rules that specific to a particular military transcript type; ¶ 76: the military transcript data (for example, military courses, military experience (first unit), test scores, etc.); ¶¶ 90-92: determined valid military transcript information may be compared against 10,580 military course identifiers or ACE identifiers or more to determine a match between the military transcript information and military transcript information in the datastore…if the result of Block 621 is "YES," the military transcript data are evaluated against credit criteria to determine whether a credit may be granted…if the result of Block 627 is "YES," the student is granted credit based on the military transcript (Block 629)).
	[Claim 17]  The claim is a method for processing information that causes a computer to perform the certifying step noted in claim 1. Accordingly, independent claim 17 is rejected similarly to representative claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cosker, as applied to claim 1, in view of Bantz et al. (US 20050130114 A1) (Bantz).
Re claims 5-7:
	[Claims 5-7]  Cosker appears to be silent on wherein the processor gives the user an experience value related to the first unit on a basis of certification of the first unit, wherein the experience value is set to decrease as time passes, wherein the decrease in the experience value is set to correspond to a forgetting curve. However, the concept and advantages of monitoring a degree holder's proficiency in the degree field over time were old and well known to one of ordinary skill in the art before .
Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cosker, as applied to claim 1.
Re claim 3
	[Claim 3]  Cosker teaches or at least suggests wherein the predetermined condition is that the evaluation target data has novelty over data related to a second unit indicating a result of learning of the user and data previously created by the user (at least ¶ 4: Providing credits for courses taken at other universities is typically a manual process that involves obtaining evidence of completion of the prior courses (for example, receiving a transcript from the other university), assessing the equivalency of the previous course to a course offered by the virtual university, determining whether a credit can be granted, determining a magnitude of the credit, and applying the credit to the student's program of study (sometimes referred to herein as an "academic plan"). In order to obtain the transcript, another manual process is used to obtain the student's authorization and to convey the authorization to the other university. A student request for credits is handled individually and is, therefore, resource intensive, time consuming and susceptible to errors. The assessment of the equivalency of the previous course to a course offered by the virtual university, determining whether a credit can be granted, determining a magnitude of the credit, and applying the credit to the student's program of study is a labor intensive and error prone manual process; ¶ 47: rules may govern the credit criteria that allow the course from the prior institution to granted credit…; ¶ 49: account for the grade received by the individual when that individual completed the course at a prior institution; ¶ 49:.. rules may govern the credit criteria that allow the prior test result to be granted credit…).
Re claims 8 and 9:
wherein an electronic signature made by the user related to the evaluation target data are attached to the evaluation target data (¶ 4: obtain the student's authorization and to convey the authorization to the other university; ¶ 21: A transcript release authorization process (Block 102) may be initiated by a student or perspective student and provides the admitting university permission (e.g., the first educational institution) to request a transcript from an educational institution attended by the student (e.g., the second educational institution); ¶ 69: upload the documents from a military website (e.g., JST) with permission of the student). Cosker appears to be silent on an electronic signature made by an organization. However, the Examiner takes OFFICIAL NOTICE that the concept and advantages of organizations/institutions providing signatures with document request/submissions were old and well known to one of ordinary skill in the art before the effective filing date of the invention. In particular, organizations/institutions official letters generally include signatures .Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cosker by using the well-known technique of document request/submissions signature so as to predictably yield enhanced credit evaluation wherein the predetermined condition is that the electronic signature made by the user, and the electronic signature made by the organization related to the evaluation target data are attached to the evaluation target data and in turn ensure that fully authorized document requests are processed.
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cosker, as applied to claim 1, in view of Sarafzade et al. (US 20180158347 A1) (Sarafzade).
Re claims 10, 11 and 13:
	[Claims 10, 11 and 13]  Cosker appears to be silent on but Sarafzade teaches wherein the processor registers data of the first unit in a P2P database, wherein the P2P database is a blockchain, wherein the processor obtains the data of the first unit from the P2P database, and performs processing of visualizing content indicated by the data of the first unit (¶ 24: aggregating, tracking and reporting individual achievement;  ¶ 70: a blockchain, or other publicly viewable ledger that records every transaction). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cosker by using the P2P/blockchain database of Sarafzade so as to predictably yield enhanced credit evaluation environment that increases trust, security, transparency, and the traceability of data shared across a network and in turn delivers cost savings with new efficiencies.
Claims 12, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cosker in view of Sarafzade, as applied to claim 10, and further in view of Bantz.
Re claim 12
	[Claim 12]  Cosker in view of Sarafzade teaches or at least suggests wherein the data of the first unit includes any one of data of a topic related to the first unit, data of an experience given on a basis of certification of the first unit, and data of an organization related to the first unit (Cosker: at least ¶ 76: the military transcript data (for example, military courses, military experience (first unit), test scores, etc.); ¶¶ 90-92: determined valid military transcript information may be compared against 10,580 
	Cosker in view of Sarafzade appears to be silent on but Bantz teaches of an experience value given on a basis of certification of the first unit, and data of an organization related to the first unit (at least ¶ 4: causing degrees and certifications to have a value that increases, decreases, or expires in a graduated fashion based on a number of criteria, such as an automatic assessment of the degree field or area of expertise and pace of change within a particular field. Using an exponential decay function or other decreasing function, a degree's "strength" may decrease through time;  ¶¶ 6-9: an active degree in at least one degree field issued to a degree holder. The active degree includes a certification that the degree holder has completed at least one degree process. A strength value is associated with the certification and indicates a proficiency in the degree field. A strength evaluator is configured to adjust the strength value such that the strength value reflects the degree holder's proficiency in the degree field over time; ¶¶ 19-25: assigning a strength value to the degree holder's degree…the strength value decreases with time…the degree strength for the nursing degree gradually decrease…). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Cosker in view of Sarafzade by using the well-known degree/certification holder's proficiency evaluation technique of Bantz so as to predictably yield enhanced credit 
Re claims 14, 15 and 16:
	[Claims 14, 15 and 16]  Cosker in view of Sarafzade appears to be silent on but Bantz teaches wherein the processor obtains data of an experience value included in the data of the first unit, and performs processing of visualizing the experience value, ([Claim 15]) wherein the processor creates data of a chart indicating a temporal change in the experience value, ([Claim 16]) wherein the processor creates data of a chart indicating a relationship between the experience value and an organization related to the first unit (at least ¶ 4: causing degrees and certifications to have a value that increases, decreases, or expires in a graduated fashion based on a number of criteria, such as an automatic assessment of the degree field or area of expertise and pace of change within a particular field. Using an exponential decay function or other decreasing function, a degree's "strength" may decrease through time;  ¶¶ 6-9: an active degree in at least one degree field issued to a degree holder. The active degree includes a certification that the degree holder has completed at least one degree process. A strength value is associated with the certification and indicates a proficiency in the degree field. A strength evaluator is configured to adjust the strength value such that the strength value reflects the degree holder's proficiency in the degree field over time; ¶¶ 19-25: assigning a strength value to 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715